Citation Nr: 9910659	
Decision Date: 04/16/99    Archive Date: 04/29/99

DOCKET NO.  95-18 641	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Whether the character of the appellant's discharge from 
military service constitutes a bar to Department of Veterans 
Affairs (VA) benefits.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The appellant and the appellant's mother


ATTORNEY FOR THE BOARD

R. A. Caffery, Counsel


INTRODUCTION

The appellant had active service from August 1986 to July 
1990.  He received a bad conduct discharge from service.  An 
appeal has been taken from a December 1994 administrative 
decision by the VA Regional Office, Detroit, Michigan, 
holding that the character of the appellant's discharge from 
service constituted a bar to the receipt of VA benefits.  The 
case was initially before the Board of Veterans' Appeals 
(Board) in June 1997 when it was remanded for further action.  
The case is again before the Board for further appellate 
consideration.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained by 
the regional office to the extent possible.  

2.  The appellant served on active duty from August 1986 to 
July 1990.  He received a bad conduct discharge from service.  

3.  The appellant's service records reflect that in 
March 1989 he received nonjudicial punishment for 
unauthorized absence from February 21 to March 22, 1989.  He 
was awarded 14 days' restriction, 14 days' extra duty and a 
forfeiture of $189 per month for one month.  

4.  In June 1989 the appellant received a summary court-
martial for unauthorized absence from May 5 to May 8, 1989, 
and from May 17 to June 1, 1989, and missing movement of his 
ship.  He was awarded confinement for 30 days, a forfeiture 
of $552 per month for one month and a reduction to Private 
First Class.  

5.  In late 1989 the appellant received a special court-
martial for unauthorized absence from August 10 to August 29, 
1989, and for theft of a pickup truck.  He was awarded 
confinement for five months, a forfeiture of $400 per month 
for five months, a reduction to pay grade E1 and a bad 
conduct discharge.  

6.  The evidence does not establish that the appellant was 
insane at the time of commission of any of the inservice 
offenses.  


CONCLUSION OF LAW

The appellant was discharged from active service because of 
willful and persistent misconduct and he was not insane at 
the time of commission of the inservice offenses.  His 
discharge is considered to have been issued under 
dishonorable conditions.  38 U.S.C.A. §§ 101, 5107 (West 
1991); 38 C.F.R. §§ 3.12, 3.354 (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that it has found the appellant's claim to be 
"well grounded" within the meaning of 38 U.S.C.A. § 5107(a); 
effective on and after September 1, 1989.  That is, the Board 
finds that he has presented a claim which is plausible.  The 
Board is also satisfied that all relevant facts have been 
properly developed to the extent possible.  In this regard, 
pursuant to the Board remand, the regional office asked the 
service department to provide copies of all records of the 
appellant's court-martial proceedings.  In February 1998 the 
National Personnel Records Center provided various records 
including a copy of a special court-martial order that was 
already of record.  Copies of any transcripts of the courts-
martial were not provided.  Accordingly, the Board will base 
its decision on the evidence of record.  

I.  Background

The record reflects that the appellant served on active duty 
from August 1986 to July 1990.  He received a bad conduct 
discharge from service.  

The appellant's service records reflect that he received 
nonjudicial punishment in March 1989 for a period of 
unauthorized absence.  In June 1989 he was awarded a summary 
court-martial for two periods of unauthorized absence and 
missing movement of his ship.  In late 1989 he was awarded a 
special court-martial for a period of unauthorized absence as 
well as theft of a pickup truck.  His punishment included 
confinement for five months, a forfeiture of pay for five 
months and a bad conduct discharge.  His service records also 
indicate that in January 1990 he was authorized voluntary 
leave for an indefinite period of time to await appellate 
review of the punitive discharge.  

The appellant's service medical records reflect that he was 
seen in March 1989 and indicated that he had been on 
unauthorized absence.  He requested a psychiatric evaluation.  
He stated that he would sit on his bunk for hours just 
staring.  On observation he was alert and oriented.  There 
were no hallucinations or suicidal ideation noted.  His 
intelligence was reported to be normal, but his affect was 
inappropriate.  The assessment was that he had a personality 
disorder.  

The appellant's initial claim for VA disability benefits was 
submitted in June 1994.  

The regional office thereafter received records from the 
Central Michigan Community Hospital reflecting the veteran's 
treatment during May and June 1990 and in July 1990.  When he 
was admitted to the hospital in May 1990 it was indicated 
that he had no prior psychiatric or substance abuse treatment 
history.  The appellant reported auditory hallucinations that 
had persisted over the previous 3 or 4 years.  He indicated 
that the voices initially became a problem while he was in 
the Marine Corps and that during that time the voices became 
progressively worse.  He indicated that the voices began to 
plague him and tell him he should get out of the Marines.  He 
reported that he had a series of behavioral problems during 
the military service including episodes of stealing cars.  He 
related that once he got out of service the voices subsided.  
He related that he had been arrested one month prior to the 
hospitalization for stealing a car and driving while 
intoxicated.  He indicated that when he entered jail he again 
began to experience intense auditory hallucinations.  

On mental status examination the appellant answered most 
questions in a logical and coherent fashion.  He provided 
much elaborate detail when talking about the voices and made 
many incongruent statements.  There were oddities in his 
sentence structure and speech with a tendency toward 
intellectualized descriptions.  There was no delusional 
thinking and no voiced paranoid ideation.  He was oriented in 
all three spheres and alert.  His recent and remote memory 
was intact.  His attention and concentration were fair.  His 
insight and judgment were poor.  

During hospitalization, his behavior tended to fluctuate and 
at times he would appear frightened and suspicious of people 
while at other times he could become social and somewhat 
bright in his mood.  By the end of his hospital stay he began 
requesting to be sent back to jail stating that he did not 
see much purpose for being on the psychiatric unit and felt 
he could do just as well in jail.  Psychological testing 
showed that he was in the midst of an acute distress based on 
ongoing psychosocial stresses.  There appeared to be some 
psychotic decompensation.  The results were suggestive of a 
schizotypal personality disorder in current acute 
decompensation.  At discharge the appellant's thought process 
was normal.  The content continued to include many odd ideas 
and perceptions.  His mood was neither depressed nor 
expansive.  He tended to have a flat affect.  He had a 
reduction in complaints of auditory hallucinations and 
delusional thinking was not clearly present.  Diagnoses were 
made of adjustment disorder with mixed emotional features and 
probable schizotypal personality disorder.  

When the veteran was hospitalized during July 1990 it was 
indicated that after he left the hospital and returned to 
jail he apparently had a return of psychotic symptoms fairly 
rapidly.  He began having difficulty sleeping and social 
withdrawal.  He began expressing unusual thoughts that 
eventually became clear delusions and hallucinatory 
experiences.  Various findings were recorded on mental status 
examination.  It was indicated that he was clearly more 
appropriate and better organized in his thinking than during 
most of his previous hospital stay.  It was indicated that 
his mood seemed to gradually improve during hospitalization.  
He was referred back to jail.  The diagnoses were schizo-
affective disorder and possible personality disorder with 
schizoid, schizotypal and anti-social traits.  

The regional office also received records from the Family 
Care Center reflecting the veteran's treatment in 1994 
primarily for bronchitis.  In May 1994 a depressed affect was 
noted.  

During the course of the August 1995 hearing, the appellant 
related that he had gone absent without leave because he 
could not handle the stress in the military service.  He 
related that during his service he had begun to hear voices 
and the voices had told him to leave the Marine Corps.  He 
related that while at home on unauthorized absence the voices 
continued to bother him and he had gotten into an altercation 
with his brother-in-law.  He related that during a 
psychiatric evaluation in service he had been asked about 
voices but had responded that he had not heard any voices.  

The appellant's mother related that while he was home she was 
under the impression that he was on authorized leave.  She 
indicated that his behavior was different and it seemed as if 
he was trying to punish himself.  She indicated that he 
stated things were crawling on him and that was when he had 
an altercation with his brother-in-law.  She related that 
that had been completely out of character for him since he 
had not had any fights in high school and had good grades in 
school.  

The appellant was afforded a VA psychiatric examination in 
April 1998.  It was indicated that he was unemployed and was 
supporting himself by receiving Social Security disability 
benefits.  He indicated that he used to hear voices and was 
currently taking several types of medication.  He related 
that he currently was not hearing any voices and did not feel 
paranoid.  He indicated that his mood was excellent.  He 
stated that he stayed at home and exercised every day.  He 
went out to the restaurant to drink coffee and socialize with 
other people.  He denied any feelings of hopelessness, 
worthlessness or suicidal or homicidal ideations.  He noted 
that he had been seen by a psychiatrist in 1990 at a 
community mental health clinic.  

The appellant further related that he had graduated from high 
school with poor grades and after graduating he had gone to 
work as a janitor and also in fast food places.  He related 
that prior to entering service he had had difficulty with the 
law.  He had broken into a store on one occasion and was on 
probation.  He also had fights with his brother.  He 
indicated that during service he had gone on unauthorized 
absence on several occasions and had stolen his roommate's 
pickup truck.  He related that when he stole the pickup truck 
the voices told him to do that.  He stated that that was the 
only time he had acted on the voices.  

On mental status examination the appellant was alert and 
oriented in all three spheres.  He had good hygiene and 
grooming.  He did not show any motor agitation.  He did not 
show any abnormal involuntary movements.  His speech had a 
normal rate and rhythm without any formal thought disorder.  
His affect had a normal range and intensity and was euthymic.  
He did not have any psychotic symptoms.  He did not appear to 
have any cognitive impairment.  

A diagnosis was made of history of psychosis, in remission at 
the current time.  It was indicated that there was evidence 
of some traits of a conduct disorder in childhood and 
possible antisocial traits in later life.  

The examiner commented that it was extremely difficult to 
state whether the veteran had been hearing voices during 
service because there was no documentation at that time of 
him hearing voices and the appellant had stated he never told 
anybody at that time of voices.  In an addendum in May 1998 
it was indicated that psychological testing showed evidence 
of an underlying psychosis that was likely muted or 
controlled by antipsychotics.  The revised diagnosis was 
psychosis, currently in remission.  

In June 1998 the examiner indicated that prior to 1990 there 
was no documented evidence of a psychosis.  He noted that 
according to the veteran he had been hearing voices in 
service.  The examiner commented that it was extremely 
difficult to make a decision regarding insanity without 
documented evidence of a psychosis at the time of the 
inservice offenses.  He related that the appellant did not 
appear to have a pattern of acting on command hallucinations 
except for the time while he was in service which was not 
usual with individuals with schizophrenia who acted on 
command hallucinations.  

II.  Analysis

A discharge or release from active service under conditions 
other than dishonorable is a prerequisite to entitlement to 
VA benefits.  38 U.S.C.A. § 101.  

A discharge or release from service under certain conditions 
is considered to have been issued under dishonorable 
conditions unless it is found that the person was insane at 
the time of commission of the offenses causing such release 
or discharge.  This includes a discharge under other than 
honorable conditions, if it is determined that it was issued 
because of willful and persistent misconduct.  A discharge 
because of a minor offense will not, however, be considered 
willful and persistent misconduct if service was otherwise 
honest, faithful and meritorious.  38 C.F.R. § 3.312(d).  

An insane person is one who, while not mentally defective or 
constitutionally psychopathic, except when a psychosis has 
been engrafted upon such basic condition exhibits, due to 
disease, a more or less prolonged deviation from his normal 
method of behavior, or who interferes with the peace of 
society, or who has so departed (become antisocial) from the 
accepted standards of the community to which by birth and 
education he belongs as to lack the adaptability to make 
further adjustment in the social customs of the community in 
which he resides.  38 C.F.R. § 3.354(a).  When a rating 
agency is concerned with determining whether a veteran was 
insane at the time he committed an offense leading to his 
court-martial, discharge or resignation, it will base its 
decision on all evidence procurable relating to the period 
involved and apply the definition in subparagraph (a).  
38 C.F.R. § 3.354(b).  

In addition, the Board notes that in a decision by the United 
States Court of Veterans Appeals, the Court held that, as it 
had in a prior case, that the statute required that the 
insanity exist only at the time of the commission of an 
offense leading to a person's discharge and not that insanity 
must cause the misconduct.  That is, there need not be a 
causal connection between the insanity and the misconduct.  
Struck v. Brown, 9 Vet. App. 145 (1996).  

In this case, as indicated previously, the appellant's 
service records reflect that during 1989 he received 
nonjudicial punishment for unauthorized absence, a summary 
court-martial for unauthorized absence and missing movement 
of his ship and a special court-martial for unauthorized 
absence and theft of a pickup truck.  He was awarded a bad 
conduct discharge from service by the special court-martial.  

The appellant has maintained that the conduct in service that 
led to the disciplinary action was not willful misconduct but 
was behavior he was unable to control due to the onset of his 
psychiatric condition.  He has maintained that he heard 
voices in service telling him to go on absence without leave, 
which he did.  However, the appellant's service medical 
records reflect that he received a psychiatric evaluation in 
March 1989 and it was indicated that there were no 
hallucinations although the appellant now asserts that he was 
untruthful in providing that information.  It was further 
indicated that the appellant was oriented in all three 
spheres although his affect was inappropriate.  The 
assessment was that he had a personality disorder.  The 
appellant was hospitalized at a private community hospital in 
May and June 1990 and again in July 1990 while he was on 
voluntary leave awaiting execution of his punitive discharge.  
During his hospitalizations he reported that he had auditory 
hallucinations for the previous 3 or 4 years and the 
diagnoses included schizo-affective disorder, a psychosis.  
However, on mental status examination at admission to the 
hospital in May 1990 he was oriented in all three spheres and 
alert.  His recent and remote memory were intact although his 
attention and concentration were only fair and his insight 
and judgment were described as poor.  At discharge in 
June 1990 he had had a reduction in complaints of auditory 
hallucinations and delusional thinking was not clearly 
present.  When he was admitted in July 1990 it was indicated 
that he was clearly more appropriate and better organized in 
his thinking than during most of his previous hospital 
staying.  During the recent VA psychiatric examination, the 
appellant indicated that he was not currently hearing any 
voices and did not feel paranoid.  He was alert and oriented 
in all three spheres and his speech was normal in rate and 
rhythm without any formal thought disorder.  He did not 
appear to have any cognitive impairment.  It was indicated 
that his psychosis was in remission.  The examiner later 
commented that it was extremely difficult to make a decision 
regarding insanity without documented evidence of a psychosis 
at the time of commission of the inservice offenses.  
Although the veteran has recently testified that he had 
symptoms consistent with a psychosis during service, those 
statements are inconsistent with what he reported at the 
time, including when he requested a psychiatric evaluation in 
service.  The testimony was presented at a time when he was 
intent on establishing his eligibility for benefits based on 
service; thus they are of questionable credibility.  The 
record indicates that while the appellant had psychiatric 
problems in service at about the time of commission of the 
inservice offenses, it was only later that he was treated at 
a private medical facility for psychiatric problems of a more 
serious nature, beginning in May 1990.  The evidence in the 
Board's judgment does not establish that at the time of the 
offenses which resulted in his discharge the appellant had 
psychiatric impairment of such nature and severity so as to 
result in diminished capacity to recognize the nature of and 
refrain from the inservice offenses which led to his bad 
conduct discharge from military service.   

The appellant's service records reflect that the offenses for 
which he was convicted during service were numerous.  Some of 
the offenses were major in nature, especially the offense of 
theft of the pickup truck.  Although the appellant's 
psychiatric problems may be considered as mitigating factors 
in his case, they do not absolve the appellant of his 
responsibility for the numerous and serious offenses 
committed during his military service.  In the Board's 
judgment, the types of offenses committed by the appellant 
during service as well as the frequency of the offenses were 
such that they constitute willful and persistent misconduct 
as contemplated under 38 C.F.R. § 3.312(d).  Under such 
circumstances, it follows that the appellant's discharge from 
service was issued under dishonorable conditions and is a bar 
to the receipt of VA benefits.  

The Board has carefully reviewed the entire record in this 
case; however, the Board does not find the evidence to be so 
evenly balanced that there is doubt as to any material issue.  
38 U.S.C.A. § 5107.  


ORDER

The character of the appellant's discharge from military 
service constitutes a bar to VA benefits.  The appeal is 
denied.  



		
	ROBERT D. PHILIPP
	Member, Board of Veterans' Appeals




 Department of Veterans Affairs

